Citation Nr: 1020653	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received that 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee 
disability.  

2. Entitlement to service connection for left ear hearing 
loss.  

3. Entitlement to an increased rating for the residuals of a 
left knee injury, formerly Osgood-Schlatter's disease, 
currently evaluated as 10 percent disabling.  

4. Entitlement to an increased rating for keloidosis, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1986 
to February 1994.  

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO continued the 
current 10 percent evaluations for the residuals of a left 
knee injury and keloidosis.  The RO also denied the claim for 
service connection for bilateral hearing loss and found no 
new and material evidence had been submitted for the claim 
for service connection for a right knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the Veteran's June 2009 formal appeal, the Veteran 
indicated that he desired a hearing before the Board in 
Washington, D.C.  A hearing was duly scheduled before a 
Veterans Law Judge for March 1, 2010.  The Veteran failed to 
appear, and the case proceeded at the Board for appellate 
review.  

The Veteran contacted the RO in February 2010 and requested 
that a local Board Videoconference hearing be scheduled as he 
was unable to drive to the hearing.  In June 2010, good cause 
having been shown, the undersigned Veterans Law Judge granted 
the Veteran's motion to reschedule his hearing.  See 
38 C.F.R. § 20.702 (2009).  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a Board 
Videoconference hearing before a Veterans 
Law Judge at the RO and provide 
appropriate notification to the Veteran.  
After a Board Videoconference hearing is 
conducted, or if the appellant withdraws 
the hearing request or fails to report for 
the scheduled hearing, the claims folder 
should be returned to the Board for 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

